DETAILED ACTION

This office action is in response to amendment filed on 12/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 18 have been cancelled.
Claims 1, 6, 8, 14, and 19 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation from claim 13 has been incorporated into parent claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti et al. (2011/0173391), Mehrotra (US 6,226,713), and Lee et al. (US 6,170,040).
With respect to claim 1, Venkumahanti teaches of a caching system comprising: a first sub-cache (fig. 1, item 104; paragraph 16; L1 cache); and
a second sub-cache coupled in parallel with the first sub-cache (fig. 1-2, item 108; paragraph 16, 30; where the first portion of L2 is accessed in parallel with L1),
the second sub-cache storing cache entries (paragraph 18; where a request to access data at a specific address is provided to first portion 108.  As a data request typical of cache memories is sent to the first portion 108, it is clear to one of ordinary skill in the art that the first portion stores cached data).
Venkumahanti fails to explicitly teach of (1) the second sub-cache storing write-miss data and cache entries, (2) wherein the second sub-cache includes a line type bit configured to store an indication that a corresponding line of the second sub-cache is configured to store either write-miss data or cache entries.
However, Mehrotra teaches of the second sub-cache storing write-miss data and cache entries (fig. 5; column 12, lines 30-36 and column 12, line 48-column 13, line 15; where the L2 cache contains a miss queue that stores the address of a miss and the returned miss data, a victim 
The combination of Venkumahanti and Mehrotra fails to explicitly teach of wherein the second sub-cache includes a line type bit configured to store an indication that a corresponding line of the second sub-cache is configured to store either write-miss data or cache entries.
However, Lee teaches of wherein the second sub-cache includes a line type bit configured to store an indication that a corresponding line of the second sub-cache is configured to store either write-miss data or cache entries (fig. 3; abstract, column 5, lines 1-4, column 6, lines 29-32; where the ‘HIT’ bit indicates whether the information is written by a cache miss or that of a hit occurrence).
Venkumahanti and Mehrotra are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti and Mehrotra before the time of the effective filing of the claimed invention to incorporate the miss, victim and write queues of Mehrotra into the cache of Venkumahanti.  Their motivation would have been to more efficiently handle interaction between different cache levels (Mehrotra, column 3, lines 24-61).
Venkumahanti, Mehrotra, and Lee are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, and Lee before the time of the effective filing of the claimed invention to combine the miss and write queues of the combination of the combination of Venkumahanti 
With respect to claim 14, the combination of Venkumahanti, Mehrotra, and Lee teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Venkumahanti also teaches of a processor (fig. 5, item 510; paragraph 44; digital signal processor).
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, and Lee as applied to claims 1 and 14 above, and further in view of Hansson et al. (US 2019/0384718).
With respect to claims 2 and 15, the combination of Venkumahanti, Mehrotra, and Lee fails to explicitly teach of wherein the second sub-cache further comprises a tag random access memory (RAM) configured to store a memory address associated with the stored write-miss data.
However, Hansson teaches of wherein the second sub-cache further comprises a tag random access memory (RAM) configured to store a memory address associated with the stored write-miss data (fig. 5; paragraph 56; where in the event of a write miss, the cache controller allocates the data value and its corresponding tag to a new storage location in the cache).
Venkumahanti, Mehrotra, Lee, and Hansson are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee and Hansson before the time of the effective filing of the claimed .
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, and Lee as applied to claims 1 and 14 above, and further in view of Akenine-Moller et al. (US 2018/0089091).
With respect to claims 3 and 16 the combination of Venkumahanti, Mehrotra, and Lee fails to explicitly teach of wherein the second sub-cache further comprises a byte enable memory configured to store byte enable logic associated with the stored write-miss data.
However, Akenine-Moller teaches of wherein the second sub-cache further comprises a byte enable memory configured to store byte enable logic associated with the stored write-miss data (paragraph 178, 180; where the cache supports byte masked access and the dirty bit per block in the cache line is used to aim for all the bytes being enabled for eviction).
Venkumahanti, Mehrotra, Lee, and Akenine-Moller are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, and Akenine-Moller before the time of the effective filing of the claimed invention to incorporate the evicting of cache lines that contain more dirty blocks before evicting those that contain less dirty blocks as taught in Akenine-Moller into the combination of Venkumahanti, Mehrotra, and Lee.  Their motivation would have been to more efficiently use the cache memories.
With respect to claims 4 and 17, Akenine-Moller teaches of wherein the byte-enable memory includes memory positions corresponding with each cache line of the second sub-cache (paragraph 180; where each block of the cache line has a dirty bit).
The reasons for obviousness is the same as indicated above with respect to claims 3 and 16.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, and Lee as applied to claims 1 and 14 above, and further in view of Cabot (US 2006/0143396).
With respect to claims 6 and 19, the combination of Venkumahanti, Mehrotra, and Lee fails to explicitly teach of wherein the line type bit is stored in a memory tracking modified, exclusive, shared, and invalid (MESI) state of entries in the second sub-cache.
However, Cabot teaches of wherein the line type bit is stored in a memory tracking modified, exclusive, shared, and invalid (MESI) state of entries in the second sub-cache (fig. 8c; paragraph 80; where the cache includes a 2-bit MESI field).
Venkumahanti, Mehrotra, Lee, and Cabot are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, and Cabot before the time of the effective filing of the claimed invention to incorporate the MESI protocol taught in Cabot into the combination of Venkumahanti, Mehrotra, and Lee.  Their motivation would have been to maintain coherency in the cache (Cabot, paragraph 80).
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, and Lee as applied to claims 1 and 14 above, and further in view of Hum (US 6,078,992).
With respect to claims 7 and 20, the combination of Venkumahanti, Mehrotra, and Lee fails to explicitly teach of wherein the first sub-cache is a n-way set associative cache and wherein the second sub-cache is a fully associative cache.
However, Hum teaches of wherein the first sub-cache is a n-way set associative cache and wherein the second sub-cache is a fully associative cache (fig. 2; column 3, lines 55-64; where the L1 cache is either direct mapped or low set associative and the victim cache is fully associative).
Venkumahanti, Mehrotra, Lee, and Hum are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, and Hum before the time of the effective filing of the claimed invention to incorporate the associativity of the caches of Hum to the caches of the combination of Venkumahanti, Mehrotra, and Lee.  Their motivation would have been to more efficiently use the cache memory.
Claims 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, Lee, and Tran (US 2012/0221793).
With respect to claim 8, the combination of Venkumahanti, Mehrotra, and Lee teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.

determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache (paragraph 18; where the memory access request is provided to the L1 cache and a miss occurs);
the second sub-cache coupled in parallel with the first sub-cache (fig. 1-2, item 108; paragraph 16, 30; where the first portion of L2 is accessed in parallel with L1).
The combination of Venkumahanti, Mehrotra, and Lee fails to explicitly teach of determining, by second sub-cache of the caching system that the memory address is not cached in the second sub-cache; storing data associated with the write memory request in the second sub-cache.
However, Tran teaches of receiving, by a caching system, a write memory request for a memory address (fig. 8; paragraph 53; where the L1 cache store miss occurs); 
determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache (fig. 8; paragraph 53; where the L1 cache store miss occurs);
determining, by second sub-cache of the caching system, that the memory address is not cached in the second sub-cache (fig. 8; paragraph 55; where a victim cache misses the store request);
storing data associated with the write memory request in the second sub-cache (fig. 8; paragraph 54; where the data is stored in the victim cache (claimed second sub-cache));

It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, and Tran before the time of the effective filing of the claimed invention to incorporate the write miss processing utilizing the victim cache of Tran into the combination of Venkumahanti, Mehrotra, and Lee.  Their motivation would have been to more efficiently use the cache memories.
With respect to claim 12, Tran teaches of evicting a cache entry from a line of the second sub-cache, and wherein storing data associated with the write memory request comprises storing the data in the line (fig. 8; paragraph 54, 57; where the data is stored in the victim cache (claimed second sub-cache), the cache line is written from the victim cache into the L1 cache resulting in the invalidation of the line in the victim cache (claimed evicting) and when the cache line is evicted from the L1 cache it is written back into the selected cache line in the victim cache).
The reasons for obviousness are the same as those indicated above with respect to claim 8.
With respect to claim 13, Lee teaches of wherein the stored indication indicates whether the corresponding cache line of the second sub-cache is storing write miss entries or cache entries (fig. 3; abstract, column 5, lines 1-4, column 6, lines 29-32; where the ‘HIT’ bit indicates whether the information is written by a cache miss or that of a hit occurrence).
The reasons for obviousness are the same as indicated above with respect to claim 1.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, Lee, and Tran as applied to claim 8 above, and further in view of Hansson et al. (US 2019/0384718).
With respect to claim 9, the combination of Venkumahanti, Mehrotra, Lee, and Tran fails to explicitly teach of storing a memory address associated with the stored write-miss data in a tag random access memory (RAM).
However, Hansson teaches of storing a memory address associated with the stored write-miss data in a tag random access memory (RAM) (fig. 5; paragraph 56; where in the event of a write miss, the cache controller allocates the data value and its corresponding tag to a new storage location in the cache).
Venkumahanti, Mehrotra, Lee, Tran and Hansson are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, Tran, and Hansson before the time of the effective filing of the claimed invention to incorporate the cache tag of Hansson in the combination of Venkumahanti, Mehrotra, Lee, and Tran.  Their motivation would have been to enable quicker cache lookups.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, Lee, and Tran as applied to claim 8 above, and further in view of Akenine-Moller et al. (US 2018/0089091).
With respect to claim 10 the combination of Venkumahanti, Mehrotra, Lee, and Tran fails to explicitly teach of storing byte enable logic associated with the stored write-miss data in a byte-enable memory.

Venkumahanti, Mehrotra, Lee, Tran, and Akenine-Moller are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, Tran and Akenine-Moller before the time of the effective filing of the claimed invention to incorporate the evicting of cache lines that contain more dirty blocks before evicting those that contain less dirty blocks as taught in Akenine-Moller into the combination of Venkumahanti, Mehrotra, Lee, and Tran.  Their motivation would have been to more efficiently use the cache memories.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkumahanti, Mehrotra, Lee, and Tran as applied to claim 8 above, and further in view of Cabot (US 2006/0143396).
With respect to claim 11, the combination of Venkumahanti, Mehrotra, Lee, and Tran fails to explicitly teach of wherein the line type bit is stored in a memory tracking modified, exclusive, shared, and invalid (MESI) state of entries in the second sub-cache.
However, Cabot teaches of wherein the line type bit is stored in a memory tracking modified, exclusive, shared, and invalid (MESI) state of entries in the second sub-cache (fig. 8c; paragraph 80; where the cache includes a 2-bit MESI field).

It would have been obvious to one of ordinary skill in the art having the teachings of Venkumahanti, Mehrotra, Lee, Tran, and Cabot before the time of the effective filing of the claimed invention to incorporate the MESI protocol taught in Cabot into the combination of Venkumahanti, Mehrotra, Lee, and Tran.  Their motivation would have been to maintain coherency in the cache (Cabot, paragraph 80).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 3, 6, 8, 10, 12, 14-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 14-15, 18-20 of copending Application No. 16/882,374, claims 1, 4, 8, 14, and 18 of copending Application No. 16/882,378.  Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding limitations of the reference applications include the all the limitations of the presently offending claims. See the chart below for a mapping of the offending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/882,395
Application 16/882,374
Application 16/882,378
Claim 1:	A caching system comprising: a first sub-cache; and a second sub-cache coupled in parallel with the first sub-cache; 
Claim 1:	A caching system comprising: a first sub-cache; and a second sub-cache in parallel with the first sub-cache, 
Claim 1:	A caching system comprising: a first sub-cache; and a second sub-cache, coupled in parallel with the first cache, for storing cache data evicted from the first sub-cache and write-memory commands that are not cached in the first sub-cache, and 
The second sub-cache storing write-miss data and cache entries, wherein the second sub-cache includes a line type bit configured to store an indication that a corresponding line of the second sub-cache is configured to store either write-miss data or cache entries.
wherein the second sub-cache includes: a set of cache lines; line type bits configured to store an indication that a corresponding cache line of the set of cache lines is configured to store write-miss data; and an eviction controller configured to evict a cache line of the second sub-cache storing write-miss data based on an indication that the cache line has been fully written.
wherein the second sub-cache includes: color tag bits configured to store an indication that a corresponding cache line of the second sub-cache storing write miss data is associated with a color tag, and an eviction controller configured to evict cache lines of the second sub-cache storing write-miss data based on the color tag associated with the cache line.
Claim 2


Claim 3
Claim 4-6

Claim 6

Claim 4
Claim 8:	A method for caching data, comprising: receiving, by a caching system, a write memory request for a memory address; 
Claim 8:	A method for caching data, comprising: receiving, by a caching system, a write memory request for a memory address; 
Claim 8:	A method for caching data, comprising: receiving, by a caching system, a write memory command for a memory address; 
determining, by a first sub-cache of the caching system, that the memory address is 



determining, by second sub-cache of the caching system, that the memory address is not cached in the second sub-cache; 
determining, by second sub-cache of the caching system, that the memory address is not cached in the second sub-cache, wherein the second sub-cache is configured to store, in parallel with the first sub-cache, cache data evicted from the first sub-cache and write-memory commands that are not cached in the first sub-cache; 
storing data associated with the write memory request in the second sub-cache; and
storing data associated with the write memory request in the second sub-cache; 
storing data associated with the write memory command in the second sub-cache;
the second sub-cache storing write-miss data and cache entries;
storing, in a line type bit of the second sub-cache, an indication that the stored data corresponds to either a write-miss or a cache entry.
storing, in a line type bit of the second sub-cache, an indication that the stored data corresponds to a write-miss; and evicting a cache line of the second sub-cache storing the write-miss based on an indication that the cache line has been fully written.
storing, in the second sub-cache, a color tag bit associated with the data; and evicting the stored data based on the color tag bit.
Claim 10
Claim 14

Claim 12
Claim 8
Claim 8
Claim 14:	A device comprising: a processor; a first sub-cache; and a second sub-cache coupled in parallel with the first sub-cache; 
Claim 15:	A device comprising: a processor; a first sub-cache; and a second sub-cache in parallel with the first sub-cache; 
Claim 14:	A device comprising: a processor; a first sub-cache; and a second sub-cache, coupled in parallel with the first sub-cache, 
The second sub-cache storing write-miss data and cache entries, wherein the second sub-cache includes a line 





Claim 16
Claim 18-20

Claim 19

Claim 18


Claims 1- 3, 8, 12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 15-16 of U.S. Patent No. 11,194,729. Although the claims at issue are not identical, they are not patentably distinct from each other because corresponding limitations of the reference applications include the all the limitations of the presently offending claims. See the chart below for a mapping of the offending claims.

Application 16/882,395
US 11,194,729
Claim 1:	A caching system comprising: a first sub-cache; and a second sub-cache coupled in parallel with the first sub-cache; 
Claim 1:	A caching system comprising: a first level cache including: a first sub-cache; and a second sub-cache in parallel with the first sub-cache, wherein the second sub- cache includes: a set of cache lines; 
The second sub-cache storing write-miss data and cache entries, wherein the second sub-


Claim 2
Claim 3
Claim 2
Claim 8:	A method for caching data, comprising: receiving, by a caching system, a write memory request for a memory address; 
Claim 8:	A method for caching data, comprising: receiving, by a first level cache, a write memory request for a memory address; 
determining, by a first sub-cache of the caching system, that the memory address is not cached in the first sub-cache; 
determining, by a first sub-cache of the first level cache, that the memory address is not cached in the first sub-cache; 
determining, by second sub-cache of the caching system, the second sub-cache coupled in parallel with the first sub-cache, that the memory address is not cached in the second sub-cache; 
determining, by second sub-cache of the first level cache, that the memory address is not cached in the second sub-cache; 
storing data associated with the write memory request in the second sub-cache; and
storing data associated with the write memory request in the second sub-cache; 
the second sub-cache storing write-miss data and cache entries;
storing, in a line type bit of the second sub-cache, an indication that the stored data corresponds to either a write-miss or a cache entry.
storing, in a line type bit of the second sub-cache, an indication that the stored data corresponds to a write-miss; monitoring, on a processor interface, activity of a processor; and flushing the stored data based on the indication and the activity of the processor is at or below a threshold.
Claim 12
Claim 8
Claim 14:	A device comprising: a processor; a first sub-cache; and a second 


wherein the second sub- cache includes: a set of cache lines; line type bits configured to indicate a line type of a corresponding cache line of the set of cache lines, wherein a first line type is an indication that the cache line of the set of cache lines is configured to store a line of data evicted out of the first sub-cache, wherein a second line type is an indication that the corresponding cache line of the set of cache lines is configured to store write-miss data; and an eviction controller configured to flush stored write-miss data based on the line type bits.
Claim 15
Claim 16
Claim 16
Claim 16


Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the double patenting rejections that the rejection should be held in abeyance.  The examiner would like to point out that according to MPEP § 804(I)(B)(1):
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.  Therefore, an application must not be allowed unless the required 

Thus, if a reply to the present office action is not complete it will be held not fully responsive as detailed in MPEP § 714.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138